Title: To George Washington from Ludwell Lee, 7 August 1797
From: Lee, Ludwell
To: Washington, George



Sir
Shooters hill 7th Augst 1797

The Bearer of this, is the Cook you wrote concerning—You are welcome to make such trial of him, as may be satisfactory to

Mrs Washington & yourself—it will give me pleasure should he answer your wishes.
I have spoken to Mr George Lee to mention your want of Rye to the farmers in our neighborhood tho I fear it will be hard to procure as the number of distilleries in the upper Country, give Rye a value, too great for any distant carriage—With the highest respect I have the honor to be Sir Yr most obedt Servt

Ludwell Lee

